J-S51042-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

SHELDON BLAIR CULBREATH,

                            Appellant                 No. 372 EDA 2016


                Appeal from the PCRA Order December 30, 2015
             in the Court of Common Pleas of Montgomery County
              Criminal Division at Nos.: CP-46-CR-0001996-1982
                           CP-46-CR-0002579-1976


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                        FILED AUGUST 05, 2016

        Appellant, Sheldon Blair Culbreath, appeals pro se from the order

dismissing his serial petition filed at the above-referenced docket numbers

pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-

9546.1 Appellant is ineligible for PCRA relief. We affirm.

        This matter has a protracted history dating back to 1976. We set forth

only the most salient facts necessary for disposition of this appeal. 2    On
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
 The PCRA court’s order is dated December 29, 2015, but was filed on
December 30, 2015. We have amended the caption accordingly.
2
 We take some of the early dates from a prior memorandum of this Court
and from the Commonwealth’s brief because our efforts to obtain a complete
docket from the trial court were unsuccessful. (See Commonwealth v.
(Footnote Continued Next Page)
J-S51042-16



December 9, 1976, at Docket No. 2579-1976, Appellant pleaded guilty to

various drug-related offenses. Following sentencing, he obtained collateral

relief and withdrew his plea.           On October 29, 1985, he entered a new

negotiated plea, and the trial court sentenced him to a term of not less than

one nor more than five years’ incarceration. He did not file a direct appeal,

but filed multiple unsuccessful PCRA petitions.

         On October 13, 1982, at Docket No. 1996-1982, Appellant entered a

negotiated guilty plea to various drug-related offenses. The court sentenced

him to a term of not less than ten nor more than thirty years’ incarceration.

He did not file a direct appeal, but filed multiple PCRA petitions.

         On October 21, 2015, Appellant filed the instant pro se petition, styled

as a “petition for writ of habeas corpus ad subjiciendum.” In it, he alleged

that his sentence at Docket No. 2579-1976 is illegal, and requested that the

court “change the illegal sentence that he is currently serving to reflect time

credit for the 30 months that [he] spent in custody and was not credited

with.”    (PCRA Petition, 10/21/15, at unnumbered page 2 ¶ 8).         The court

treated the filing as a PCRA petition, and dismissed it without a hearing on

December 30, 2015, after issuing notice of its intent to do so.             See

Pa.R.Crim.P. 907(1). The court indicated that it was dismissing the petition

because Appellant is no longer serving a sentence at Docket Nos. 2579-1976

                       _______________________
(Footnote Continued)

Culbreath, No. 2352 EDA 2009, unpublished memorandum at *1-2 (Pa.
Super. filed Mar. 17, 2010); Commonwealth’s Brief, at 2).



                                            -2-
J-S51042-16



or 1996-1982. (See Rule 907 Notice, 12/03/15, at 1-2 ¶¶ 1-3). Appellant

filed this timely appeal3 from the PCRA court’s order.              However, he is no

longer eligible for relief.4

       Preliminarily, we address Appellant’s claim that the PCRA court erred

in treating his filing as a PCRA petition. (See Appellant’s Brief, at 6). “[This

Court has] repeatedly held that . . . any petition filed after the judgment of

sentence     becomes       final   will   be     treated   as   a    PCRA   petition.”

Commonwealth v. Jackson, 30 A.3d 516, 521 (Pa. Super. 2011), appeal

denied, 47 A.3d 845 (Pa. 2012) (citation omitted). A claim challenging the

legality of a sentence is cognizable under the PCRA. See id.; see also 42

Pa.C.S.A. § 9542.          Thus, the court properly treated Appellant’s filing

challenging the legality of his sentence as a PCRA petition.

       Section 9543 of the PCRA provides that, for a petitioner to be eligible

for relief, he must prove that he “is at the time relief is granted . . .

currently serving a sentence of imprisonment, probation or parole for the

crime[.]” 42 Pa.C.S.A. § 9543(a)(1)(i) (emphasis added). “As soon as his
____________________________________________


3
  Appellant’s pro se notice of appeal, docketed after the applicable deadline
of January 29, 2016, was timely pursuant to the prisoner mailbox rule. See
Commonwealth v. Brandon, 51 A.3d 231, 234 n.5 (Pa. Super. 2012). The
notice is dated January 25, 2016, and the associated envelope is
postmarked January 29, 2016. (See Notice of Appeal, 1/25/16).
4
  “On review of orders denying PCRA relief, our standard is to determine
whether the PCRA court’s ruling is free of legal error and supported by the
record.” Commonwealth v. Boyer, 962 A.2d 1213, 1215 (Pa. Super.
2008) (citation omitted).



                                           -3-
J-S51042-16



sentence is completed, the petitioner becomes ineligible for relief[.]”

Commonwealth v. Williams, 977 A.2d 1174, 1176 (Pa. Super. 2009),

appeal denied, 990 A.2d 730 (Pa. 2010) (citations omitted).

       Here, Appellant is no longer serving his sentence at the above-

referenced docket numbers.5          Therefore, he is not eligible for PCRA relief.

Accordingly, we affirm the order of the PCRA court.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/5/2016




____________________________________________


5
 Appellant is serving a sentence in an unrelated case, at Docket No. 6474-
1996. (See Rule 907 Notice, at 2 ¶ 3).



                                           -4-